Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is a response to application no. 17/320,732 filed on 05/14/2021. 
Claims 1 – 30 are pending and ready for examination.


Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 05/14/2021 and 10/12/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means” and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  Such claim limitation(s) is/are: 
“means for determining” in claims 27, 29 and 30;
           “means for storing” in claim 27;
“means for retrieving” in claim 27;
“means for processing” in claims 28 and 29; and 
“means for evaluating”: in claims 28 and 29.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA 35 U.S.C. 112, sixth paragraph limitation:
The support of the corresponding structure appears in Fig. 11 along with related discussion in the specification ¶ [0106]. In the Fig.11, memory 1042 works as “means for storing” and controller/processor 1080 works as “means for determining”, “means for retrieving”, “means for evaluating”, and “means for processing”. Details of the structures are described in above mentioned paragraphs of the specification.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1 – 2, 10, 12 – 13, 21 – 22 and 27 – 28 are rejected under 35 U.S.C. 103 as being unpatentable over Devarasetty (US 2016/0014625 A1) in view of HAASE (EP 2262134 A2) (cited in IDS).

Regarding claim 1, Devarasetty teaches (Title, METHODS, SYSTEMS, AND COMPUTER READABLE MEDIA FOR DETERMINING A METRIC OF RADIO FREQUENCY CHANNEL QUALITY FOR IDLE CHANNELS IN LTE AND LTE ADVANCED NETWORKS) an apparatus (Fig.5 and [0026], a network equipment test device 500) comprising: 
a memory (Fig.5 and [0026], a network equipment test device 500 includes different components to perform different functions; therefore, it is obvious to consider that is comprises a memory); 
a processor (Fig.5 and [0026], processor 504) coupled to the memory, the processor configured to perform operations of: 
determining downlink control information (DCI) (Fig.5 and [0030], receiving downlink control information (DCI) from eNodeB 502; UE emulator 510 decodes downlink signals to identify resource element allocations and use those allocations to communicate with eNodeB 502. Therefore, UE emulator determines DCI) of a first wireless network (Fig.5 and [0026], system for calculating channel quality metrics. Here, communication is between network an equipment test device 500 and eNodeB 502; therefore, system is in a first wireless network); 
determining, based at least in part on the DCI, uplink data (Fig.5 and [0030], receiving downlink control information (DCI) from eNodeB 502, identifying which time slots to transmit in on the uplink channel, and transmitting data to eNodeB 502 on the uplink channel. Here, uplink data is based on the receiver DCI). 
Devarasetty does not specifically teach
storing the uplink data in the memory; and 
retrieving the uplink data from the memory for use as simulated downlink data of the first wireless network.
However, HAASE teaches (Title, System And Method For Testing A Communication Device With An Offline Uplink Fader), an apparatus (Fig.1 and [0021], a communication tester 2 testing a mobile communication device 4; Interface 11 connects the communication tester 2 to the communication device under test 4 by test cables 20. Here, combination of the tester 2 and the device 4 is considered as an apparatus) comprising: 
a memory (Fig.1 and [0021], test storage means 9); 
a processor (Fig.1 and [0021], test control means 14) coupled to the memory, the processor configured to perform operations of: 
storing the uplink data in the memory ([0010], uplink scheduling information is stored in a storage means); and 
retrieving the uplink data from the memory for use as simulated downlink data of the first wireless network (Fig.1 and [0015], advantageously storing the uplink scheduling information signal, generating a downlink signal based on an uplink scheduling information signal. [0021], The downlink test signal is created by evaluating test information stored in the test data storage 9. The test data storage 9 contains one or more test data files containing the test signals for the test scenarios to be simulated. [0025], When the uplink scheduling information is stored in the test storage means 9, the uplink scheduling information is read out and reproduced for starting the actual testing of the mobile communication device under test 4. Here, the test is based on the stored uplink scheduling information signal/ uplink data; therefore, generation of the downlink test signal based on retrieving the uplink data and it is the simulated downlink data of the first wireless network).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Devarasetty as mentioned above and further incorporate the teaching of HAASE. The motivation for doing so would have been to provide a system, a method and a program for testing a mobile communication device with an offline uplink fader and uplink scheduler in which the offline generation of the scheduling information signal or at least the RF channel properties reduces the need for processing power provided by the testing means (HAASE, Abstract and [0009]).

Regarding claim 10, combination of Devarasetty, and HAASE teaches all the features with respect to claim 1 as outlined above.
Devarasetty further teaches 
wherein the apparatus comprises a user equipment (UE) (Fig.5 and [0026], Network equipment test device 500 includes a UE emulator 510 that emulates UEs to test the functionality and/or performance of eNodeB 502).
HAASE further teaches 
wherein the apparatus comprises a user equipment (UE) (Fig.1 and [0021], communication device under test 4 is a mobile communication device such as a cellular phone).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of Devarasetty, and HAASE as mentioned in claim 1 and further incorporate the teaching of HAASE. The motivation for doing so would have been to provide a system, a method and a program for testing a mobile communication device with an offline uplink fader and uplink scheduler in which the offline generation of the scheduling information signal or at least the RF channel properties reduces the need for processing power provided by the testing means (HAASE, Abstract and [0009]).

Regarding claim 12, Devarasetty teaches a method (Title, METHODS, SYSTEMS, AND COMPUTER READABLE MEDIA FOR DETERMINING A METRIC OF RADIO FREQUENCY CHANNEL QUALITY FOR IDLE CHANNELS IN LTE AND LTE ADVANCED NETWORKS), comprising: 
determining downlink control information (DCI) (Fig.5 and [0030], receiving downlink control information (DCI) from eNodeB 502; UE emulator 510 decodes downlink signals to identify resource element allocations and use those allocations to communicate with eNodeB 502. Therefore, UE emulator determines DCI) of a first wireless network (Fig.5 and [0026], system for calculating channel quality metrics. Here, communication is between network an equipment test device 500 and eNodeB 502; therefore, system is in a first wireless network); 
determining, based at least in part on the DCI, uplink data (Fig.5 and [0030], receiving downlink control information (DCI) from eNodeB 502, identifying which time slots to transmit in on the uplink channel, and transmitting data to eNodeB 502 on the uplink channel. Here, uplink data is based on the receiver DCI). 
Devarasetty does not specifically teach
storing the uplink data in the memory; and 
retrieving the uplink data from the memory for use as simulated downlink data of the first wireless network.
However, HAASE teaches a method (Title, System And Method For Testing A Communication Device With An Offline Uplink Fader), comprising: 
storing the uplink data in the memory ([0010], uplink scheduling information is stored in a storage means); and 
retrieving the uplink data from the memory for use as simulated downlink data of the first wireless network (Fig.1 and [0015], advantageously storing the uplink scheduling information signal, generating a downlink signal based on an uplink scheduling information signal. [0021], The downlink test signal is created by evaluating test information stored in the test data storage 9. The test data storage 9 contains one or more test data files containing the test signals for the test scenarios to be simulated. [0025], When the uplink scheduling information is stored in the test storage means 9, the uplink scheduling information is read out and reproduced for starting the actual testing of the mobile communication device under test 4. Here, the test is based on the stored uplink scheduling information signal/ uplink data; therefore, generation of the downlink test signal based on retrieving the uplink data and it is the simulated downlink data of the first wireless network).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Devarasetty as mentioned above and further incorporate the teaching of HAASE. The motivation for doing so would have been to provide a system, a method and a program for testing a mobile communication device with an offline uplink fader and uplink scheduler in which the offline generation of the scheduling information signal or at least the RF channel properties reduces the need for processing power provided by the testing means (HAASE, Abstract and [0009]).

Regarding claim 21, Devarasetty teaches non-transitory computer-readable medium (Title, METHODS, SYSTEMS, AND COMPUTER READABLE MEDIA FOR DETERMINING A METRIC OF RADIO FREQUENCY CHANNEL QUALITY FOR IDLE CHANNELS IN LTE AND LTE ADVANCED NETWORKS) storing instructions that, when executed by a processor of a device, cause the device to perform operations ([0007], a computer readable medium having stored thereon computer executable instructions that when executed by the processor of a computer control the computer to perform steps), comprising: 
determining downlink control information (DCI) (Fig.5 and [0030], receiving downlink control information (DCI) from eNodeB 502; UE emulator 510 decodes downlink signals to identify resource element allocations and use those allocations to communicate with eNodeB 502. Therefore, UE emulator determines DCI) of a first wireless network (Fig.5 and [0026], system for calculating channel quality metrics. Here, communication is between network an equipment test device 500 and eNodeB 502; therefore, system is in a first wireless network); 
determining, based at least in part on the DCI, uplink data (Fig.5 and [0030], receiving downlink control information (DCI) from eNodeB 502, identifying which time slots to transmit in on the uplink channel, and transmitting data to eNodeB 502 on the uplink channel. Here, uplink data is based on the receiver DCI). 
Devarasetty does not specifically teach
storing the uplink data in the memory; and 
retrieving the uplink data from the memory for use as simulated downlink data of the first wireless network.
However, HAASE teaches a method (Title, System And Method For Testing A Communication Device With An Offline Uplink Fader), comprising: 
storing the uplink data in the memory ([0010], uplink scheduling information is stored in a storage means); and 
retrieving the uplink data from the memory for use as simulated downlink data of the first wireless network (Fig.1 and [0015], advantageously storing the uplink scheduling information signal, generating a downlink signal based on an uplink scheduling information signal. [0021], The downlink test signal is created by evaluating test information stored in the test data storage 9. The test data storage 9 contains one or more test data files containing the test signals for the test scenarios to be simulated. [0025], When the uplink scheduling information is stored in the test storage means 9, the uplink scheduling information is read out and reproduced for starting the actual testing of the mobile communication device under test 4. Here, the test is based on the stored uplink scheduling information signal/ uplink data; therefore, generation of the downlink test signal based on retrieving the uplink data and it is the simulated downlink data of the first wireless network).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Devarasetty as mentioned above and further incorporate the teaching of HAASE. The motivation for doing so would have been to provide a system, a method and a program for testing a mobile communication device with an offline uplink fader and uplink scheduler in which the offline generation of the scheduling information signal or at least the RF channel properties reduces the need for processing power provided by the testing means (HAASE, Abstract and [0009]).

Regarding claim 27, Devarasetty teaches (Title, METHODS, SYSTEMS, AND COMPUTER READABLE MEDIA FOR DETERMINING A METRIC OF RADIO FREQUENCY CHANNEL QUALITY FOR IDLE CHANNELS IN LTE AND LTE ADVANCED NETWORKS) an apparatus (Fig.5 and [0026], a network equipment test device 500) comprising: 
means for determining (Fig.5 and [0026], processor 504) downlink control information (DCI) (Fig.5 and [0030], receiving downlink control information (DCI) from eNodeB 502; UE emulator 510 decodes downlink signals to identify resource element allocations and use those allocations to communicate with eNodeB 502. Therefore, UE emulator determines DCI) of a first wireless network (Fig.5 and [0026], system for calculating channel quality metrics. Here, communication is between network an equipment test device 500 and eNodeB 502; therefore, system is in a first wireless network); 
means for determining (Fig.5 and [0026], processor 504), based at least in part on the DCI, uplink data (Fig.5 and [0030], receiving downlink control information (DCI) from eNodeB 502, identifying which time slots to transmit in on the uplink channel, and transmitting data to eNodeB 502 on the uplink channel. Here, uplink data is based on the receiver DCI). 
Devarasetty does not specifically teach
means for storing the uplink data in the memory; and 
means for retrieving the uplink data from the memory for use as simulated downlink data of the first wireless network.
However, HAASE teaches (Title, System And Method For Testing A Communication Device With An Offline Uplink Fader), an apparatus (Fig.1 and [0021], a communication tester 2 testing a mobile communication device 4; Interface 11 connects the communication tester 2 to the communication device under test 4 by test cables 20. Here, combination of the tester 2 and the device 4 is considered as an apparatus) comprising: 
means for storing (Fig.1 and [0021], test storage means 9) the uplink data in the memory ([0010], uplink scheduling information is stored in a storage means); and 
means for retrieving (Fig.1 and [0021], test control means 14) the uplink data from the memory for use as simulated downlink data of the first wireless network (Fig.1 and [0015], advantageously storing the uplink scheduling information signal, generating a downlink signal based on an uplink scheduling information signal. [0021], The downlink test signal is created by evaluating test information stored in the test data storage 9. The test data storage 9 contains one or more test data files containing the test signals for the test scenarios to be simulated. [0025], When the uplink scheduling information is stored in the test storage means 9, the uplink scheduling information is read out and reproduced for starting the actual testing of the mobile communication device under test 4. Here, the test is based on the stored uplink scheduling information signal/ uplink data; therefore, generation of the downlink test signal based on retrieving the uplink data and it is the simulated downlink data of the first wireless network).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Devarasetty as mentioned above and further incorporate the teaching of HAASE. The motivation for doing so would have been to provide a system, a method and a program for testing a mobile communication device with an offline uplink fader and uplink scheduler in which the offline generation of the scheduling information signal or at least the RF channel properties reduces the need for processing power provided by the testing means (HAASE, Abstract and [0009]).

Regarding claims 2, 13, 22 and 28, combination of Devarasetty, and HAASE teaches all the features with respect to claims 1, 12, 22 and 27, respectively as outlined above.
Devarasetty further teaches 
processing the simulated downlink data ([0026], evaluates the received downlink signal, extracts the information for scheduling the uplink transmission signal contained in the downlink test signal and adapts the uplink signal properties respectively. Here, processing is done on the downlink test signal/ simulated downlink data); and 
evaluating the processing of the simulated downlink data (as mentioned in [0026], evaluation of the simulated downlink data is carried for adapting of uplink signal properties).






Allowable Subject Matter
Claims 3 – 9, 11, 14 – 20, 23 – 26 and 29 – 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. 
Bevelacqua et al. (Pub. No. US 2014/0162628 A1) – “Methods For Validating Radio-Frequency Test Systems Using Statistical Weights” discloses a test system that includes test stations for testing the radio-frequency performance of wireless electronic devices. A reference test station performs test measurements on a group of wireless electronic devices under test (DUTs) to select a reference DUT.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWNAK ISLAM whose telephone number is (571)272-8009.  The examiner can normally be reached on Monday - Friday 8 am - 5 pm (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information Regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROWNAK ISLAM/
Primary Examiner, Art Unit 2474